Title: To Thomas Jefferson from Robert Smith, with Jefferson’s Note, 7 March 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Monday Morng. [i.e. 7 Mch. 1803]
          
          I came over this morning to submit to you the propriety of procuring Carronades for the Small Vessels we are about building. All practical men prefer them to Cannon. But the Cost of them not being Comprehended in my Estimate they cannot be Obtained but under the appropriation in Brackenridge’s Bill.—I wish to have your Opinion upon this Subject
          Respectfully
          
            Rt Smith
          
          
             [Note by TJ:]
            I should approve of the caronnades; but I recollect nothing in mr Breckenridge’s bill which could be applied to them. that related to militia & an armory on the western waters.
          
          
            Th:J
          
        